Citation Nr: 0033981	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with traumatic arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with traumatic arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as noncompensable.

4.  Entitlement to an increased evaluation for residuals of a 
fracture of at the right metacarpal, currently evaluated as 
noncompensable.

5. Entitlement to service connection for a lung condition 
(claimed as a lung capacity problem).

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition (claimed as fungus).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had verified active service from July 1974 to 
June 1981.  In total, the veteran performed more than 27 
years of active duty service, but the exact dates of all of 
his service are not of record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran has raised a claim of 
entitlement to service connection for disfiguring scars.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate development.


FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee with 
traumatic arthritis is not manifested by a limitation of 
flexion to 30 degrees, or by a limitation of extension to 15 
degrees.

2.  The veteran's chondromalacia of the right knee with 
traumatic arthritis is not manifested by a limitation of 
flexion to 30 degrees, or by a limitation of extension to 15 
degrees.

3.  The veteran's hemorrhoids are not more than moderately 
disabling.

4.  The veteran's residuals of a fracture of the right 
metacarpal are not manifested by ankylosis of the wrist, 
palmar flexion limited in line with the forearm, or 
dorsiflexion of less than 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee with traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2000); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee with traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261; 
Lichtenfels.

3.  The criteria for an evaluation in excess of 
noncompensable for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2000).

4.  The criteria for an evaluation in excess of 
noncompensable for residuals of a fracture of the right 
metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

The veteran has alleged that each of his service-connected 
disabilities is more severe than contemplated by the 
evaluation currently assigned.  Under law, disability 
evaluations are assigned by applying a schedule of ratings, 
which represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
VA regulations require that, in evaluations of a given 
disability, that disability be viewed in relation to its 
whole recorded history.  See 38 C.F.R. §§ 4.1, 4.2 (2000).  
When there is a question as to which of two ratings should be 
assigned to a disability, the higher rating must be assigned 
if the disability pictured by the record more closely 
approximates the criteria required by that rating.  38 C.F.R. 
§ 4.7 (2000).  All VA regulations which the face of the 
record indicates are potentially relevant to the claim for 
increased evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b) (West 1991). 

a.  Left and Right Knees

The service medical records of the veteran document a history 
of recurring knee problems.  By a rating decision issued in 
August 1982, service connection for chondromalacia of the 
knees was granted, and a single noncompensable evaluation was 
assigned.  The veteran filed his current claim of entitlement 
to an increase in April 1998, and in a May 1999 hearing 
officer decision separate 10 percent evaluations were 
assigned.

In September 1998, the veteran received a VA orthopedic 
examination at the Columbia, South Carolina VA Medical Center 
(VAMC).  He told the examiner that he had experienced pain in 
his knees, as well as leg spasms at night.  He reported that 
his ambulation was undermined by the knee pain and that as a 
result, he was less able to carry on his daily activities.  
He indicated that he worked as a shift supervisor at a 
detention center.  On physical examination, both knees 
displayed medial joint line tenderness.  Range of motion 
consisted of 0-125 degrees in the left knee and 0-115 degrees 
in the right.  Knee motion was accompanied by crepitation.  
Neither knee displayed any instability with varus-valgus 
testing.  It was noted in the examination report that X-ray 
studies performed for the examination revealed significant 
degenerative changes of both knees, with those in the right 
being worse than in the left, as well as some deformity at 
the femoral condyle (left and/or right was not specified) 
possibly representing an old fracture.  The examiner's 
impression was that a fracture was probably sustained during 
the mid-1950's which was causing further degenerative joint 
disease and now restricting the veteran's activities.

Outpatient treatment records from the Columbia VAMC covering 
the period July 1998-January 1999 note complaints of knee 
pain when standing and walking.  The records included the 
report of the x-rays of the veteran's knees taken in 
September 1998 for the VA orthopedic examination.  As 
indicated by the orthopedic examiner, the impression was of 
degenerative changes in both knees but worse in the right.  
The radiologist observed that these degenerative changes 
involved a narrowing of the medial tibiofemoral compartments 
and of the patellofemoral compartments with sclerosis and 
spurring.  There was no evidence of fracture with any 
displacement, but there was evidence of prior soft tissue or 
bony trauma involving the medial femoral condyle region as 
well as possible Pellegrini-Stieda disease in the right knee.  
The outpatient treatment records document as well that the 
veteran was seen for knee pain subsequently in September 1998 
and confirmed during the visit that he took no pain 
medication. He was assessed for possible pretibial edema and 
prescribed a diuretic.

The veteran was afforded a personal hearing at the RO in 
March 1999.  In testifying about his knees, he indicated that 
they were unstable.  He said that the right knee would buckle 
or give out once or twice a week, and the left only very 
infrequently.  He indicated that he had knee braces and wore 
them frequently, especially for pain.  He testified that his 
knee pain characteristically involved an area encompassing 
his kneecap, that it was chronic, and that it was more severe 
in the right knee.  He said that prolonged use or exercise 
aggravated the pain.  The veteran also testified that he had 
been prescribed a diuretic by his VA physician that was aimed 
at reducing water build-up in his legs.

An additional outpatient treatment record received from the 
Columbia, South Carolina VAMC in November 1999 reflected that 
in September 1999, the veteran was seen for knee pain and 
complained that his knees also were unstable.  A diagnosis of 
post-traumatic arthritis was entered for the visit.

The veteran is considered to be seeking the maximum benefit 
allowed by law and regulation for his service-connected knee 
disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Although the evaluation of each of these disabilities was 
increased during the course of this appeal by the May 1999 
hearing officer's decision, the veteran has not been granted 
the maximum rating potentially available for each knee 
disability under relevant Diagnostic Codes.  Therefore, his 
claims for an increased evaluation remain viable on appeal.  
Id.

The May 1999 decision granting a 10 percent evaluation for 
each knee disability rated each disability as traumatic 
arthritis.  Diagnostic Code 5010 pertains to traumatic 
arthritis and directs that the condition be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 
38 C.F.R. §  4.71a, Diagnostic Code 5010.  Diagnostic Code 
5003 provides, in pertinent part, that when degenerative 
arthritis has been established by x-ray findings, as it has 
been here, it will be rated under applicable Diagnostic Codes 
on the basis of limitation of motion of the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. The Diagnostic Codes pertaining 
to limitation of motion of the knee are 5260 (flexion) and 
5261 (extension).  When limitation of motion has been shown 
to a degree that warrants a noncompensable rating, but no 
more, under the Codes concerned with limitation of motion, a 
rating of 10 percent is to be assigned for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  See 
38 C.F.R. §  4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the knee is considered one 
major joint.  See 38 C.F.R. § 4.45(f) (2000).  Additionally, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that Diagnostic Code 5003 and 38 C.F.R. § 
4.59 when read together provide that painful motion of a 
major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and is entitled to a minimum 10-percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion.  Lichtenfels, 1 Vet. App. 
at 488. 

Applying these principles to the evidence of record here, the 
Board is of the opinion that the veteran is entitled to a 10 
percent evaluation, but no more, for each knee on account of 
degenerative joint disease.  There is no evidence indicating 
that the veteran has even noncompensable limitation of motion 
in either knee.  During the VA examination conducted in 
September 1998, the veteran's left knee motion was from 0 to 
125 degrees, and right knee motion was from 0 to 115 degrees.  
A noncompensable rating is warranted for limitation of motion 
under the Diagnostic Code 5260 when flexion is limited to 60 
degrees and under Diagnostic Code 5261 when extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261. The Board, however, concludes that the evidence 
shows that the veteran has pain with motion of each knee.  He 
has so indicated to physicians who have treated or examined 
him, and this report is competent.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Therefore, under the Lichtenfels 
doctrine, a separate 10 percent evaluation is in order for 
each knee the veteran's painful arthritis.  A greater 
evaluation for arthritis is not warranted, however.

Whereas the evaluation of the same disability manifestations 
under different Diagnostic Codes is to be avoided, 38 C.F.R. 
§ 4.14 (2000), separate disability ratings are required when 
different disability manifestations are encountered.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  In this regard, the Board 
notes that VA General Counsel has held that a claimant who is 
rated for arthritis (as disclosed by x-rays) under Diagnostic 
Code 5003 is also eligible for a separate, compensable 
evaluation under Diagnostic Code 5257 for instability of the 
knee if both are clinically present.  See VAOPGCPREC 23-27, 
62 Fed.Reg. 63,604 (1997); and VAOPGCPREC 9-98, 63 Fed.Reg. 
56,704 (1998)  In this case, however, the September 1998 VA 
examination revealed stable knees bilaterally.  Moreover, 
there was no objective evidence of instability recorded on 
examination in September 1999.  Hence an additional 
evaluation for instability will not be granted for either 
knee.

In reaching this decision, the Board has considered all other 
provisions of the Schedule for Rating Disabilities 
potentially applicable to the disability being evaluated.  
These include Diagnostic Code 5262, which concerns nonunion 
or malunion of the tibia and fibula and Diagnostic Code 5258, 
which concerns dislocation of the semilunar cartilage.  The 
use of either Code would be inappropriate, however, in the 
absence of any competent evidence of the clinical condition 
to which they refer.  Other Diagnostic Codes pertaining to 
the knee disability at issue on this appeal - - Diagnostic 
Codes 5259 (concerning removal of the semilunar cartilage) 
and 5263 (concerning genu recurvatum) - - have also been 
considered.  However, neither of these provisions afford a 
rating in excess of the 10 percent evaluation now assigned. 

Finally, the Board notes that the veteran may have some 
functional loss due to knee pain.  Significantly, however, 
the compensable evaluation assigned under Lichtenfels 
specifically contemplates the presence of painful pathology.  
As such, a separate rating for pain would violate the 
provisions of 38 C.F.R. § 4.14 (2000). (The evaluation of the 
same disability manifestations under different diagnoses is 
to be avoided.)


b.  Hemorrhoids

The service medical records document that the veteran was 
diagnosed with hemorrhoids in-service.  A rating decision 
issued in August 1982 granted service connection for 
hemorrhoids and assigned a noncompensable evaluation to the 
disability.

Records received from the Moncrief Army Hospital in Fort 
Jackson, South Carolina show that the veteran was seen for 
gastrointestinal problems in March 1996 and noted to have 
external hemorrhoids.  The examiner suspected 
gastrointestinal bleeding.  In April 1996, he was diagnosed 
with gastrointestinal bleeding during a gastroenterology 
consultation.

In August 1998, the veteran was afforded a VA examination.  
He reported to the examiner that he often had to push in his 
hemorrhoids and that they bled intermittently.  He suggested 
that they were both external and internal.  He indicated that 
he used Preparation H.  Physical examination revealed 
external hemorrhoids that were moderately large and not 
thrombosed.  A proctoscopy revealed internal hemorrhoids that 
also were moderately large and not thrombosed.  The 
impression was moderately large internal and external 
hemorrhoids which were not thrombosed.

During the personal hearing that was held in March 1999, the 
veteran testified that his hemorrhoids were painful and bled 
one or two days each week.  

The veteran's disability has been evaluated under Diagnostic 
Code 7336, which pertains to internal and external 
hemorrhoids.  Under this Code, a noncompensable evaluation 
must be assigned for a condition that is mild or moderate.  A 
10 percent evaluation is to be assigned for a condition 
involving large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences.  

The finding on the August 1998 VA examination was that the 
hemorrhoids were not thrombosed.  Moreover, there is no 
evidence that the hemorrhoids are irreducible.  Thus, there 
is no showing by competent medical evidence that the criteria 
for a 10 percent evaluation under Diagnostic Code 7336 are 
met.  Therefore, an increased evaluation for disability due 
to hemorrhoids will not be granted.

c. Residuals of a Fracture of the Right Metacarpal 

The veteran is right handed.  

In April 1960, the veteran injured his right wrist.  X-rays 
disclosed no fracture, and a sprain was diagnosed.  X-rays 
taken during service in March 1963 revealed, however, that 
the veteran had an old, healed hairline fracture of the 
metacarpal in the area of the fifth finger.  Service 
connection was granted for the disability in April 1987 and a 
noncompensable evaluation assigned.

In September 1998, a VA examination was conducted that 
included an assessment of the veteran's right wrist.  The 
veteran did not complain of symptoms except when the weather 
changed.  The examiner noted that the metacarpal fracture 
occurred at the base of the fifth finger.  The examiner 
reported that the veteran displayed 70 degrees of flexion and 
80 degrees of extension with the wrist and had non-tender 
range of motion with the fifth finger.  There was no obvious 
deformity of the fifth metacarpal.  The examination resulted 
in no diagnosis of any fracture residuals.

The veteran contends that the disability is more severe than 
indicated by the rating.  VA has a duty to assist him in the 
development of evidence pertinent thereto, and the Board 
finds that this duty has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

This disorder is evaluated under Diagnostic Code 5214.  This 
Code pertains to ankylosis of the wrist and affords a minimum 
30 percent evaluation for ankylosis of the wrist of the 
dominant hand.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
However, the range-of-motion assessment performed during the 
September 1998 VA examination shows that the veteran's right 
wrist is not ankylosed.  Therefore, a compensable evaluation 
under this Code is not in order under that code.  38 C.F.R. § 
4.31 (Where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.).

Diagnostic Code 5215 also applies to disabilities involving 
the wrist, and it provides a 10 percent evaluation for 
limitation of motion consisting of palmar flexion in line 
with the forearm or dorsiflexion of less than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2000).  Neither of 
these criteria for a compensable evaluation is met in this 
case, however.  Therefore, an increased evaluation for 
residuals of a fracture of the right metacarpal will not be 
granted.

In reaching this decision the Board considered the 
application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, however, there is no evidence of disuse pathology or 
incoordination on use.  In the absence of objective evidence 
of painful pathology the Board finds no basis for an 
increased evaluation under these regulations.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Increased evaluations for chondromalacia of the left knee 
with traumatic arthritis, chondromalacia of the right knee 
with traumatic arthritis, hemorrhoids, and for residuals of a 
right metacarpal fracture are denied.



REMAND

With respect to the claims of entitlement to service 
connection the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Specifically, the 
RO's findings that the skin and lung disorder claims were not 
well grounded must be readjudicated de novo.  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

A remand is also required in light of the procedural posture 
of the skin disorder claim.  In this regard, service 
connection for a skin disorder was denied in an August 1982 
decision.  Hence, the RO must first determine whether the 
veteran has submitted new and material evidence to reopen 
that claim.  38 C.F.R. § 3.156 (2000).  Therefore, as 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues," McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993), further development is in order.

Accordingly, in light of the foregoing and the Veterans 
Claims Assistance Act of 2000, this case is REMANDED for the 
following:

1.   The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints related to skin and lung 
disorders since service.  After securing 
any necessary releases, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran, and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Thereafter, in accordance with the 
Veterans Claims Assistance Act of 2000 
the veteran should be afforded VA 
dermatology and respiratory examinations 
to determine the etiology of the claimed 
skin and lung disorders.  All indicated 
testing in this regard should be 
performed and the claims folder must be 
made available to the examiners for 
review, and each examiner should indicate 
that the file was reviewed.  

Following the examination and review of 
the file, the dermatologist is requested 
to express an opinion whether it is at 
least as likely as not that any 
demonstrated skin disorder is the result 
of disease or injury in service.  A 
complete rationale for all opinions 
expressed must be provided

Following the examination and review of 
the file, the respiratory specialist is 
requested to express an opinion whether 
the veteran had a chronic respiratory 
disorder prior to commencing his period 
of active duty some time in approximately 
1954.  Moreover, the respiratory 
specialist is to offer an opinion whether 
it is at least as likely as not that any 
demonstrated lung disorder is the result 
of disease or injury in-service.  The 
respiratory specialist should offer 
commentary on the validity of the opinion 
offered by Mark J. Mayson, M.D.  A 
complete rationale for all opinions 
expressed must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

6.  Thereafter, the RO should again 
review the veteran's claims, to include 
determining whether new and material 
evidence to reopen a claim of entitlement 
to service connection for a skin disorder 
has been submitted.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



